                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MISSOURI
                             ST. JOSPEH DIVISION

STACY ARNOLD,                                     )
                                                  )
      Plaintiff,                                  )
                                                  )
vs.                                               ) Case No: 19-6137-CV-SJ-BP
                                                  )
CITY OF ST. JOSPEPH, et. al.,                     )
                                                  )
      Defendants.                                 )




                               CLERK’S ORDER OF DISMISSAL

          On the 2nd day of April 2020, the parties herein having filed a Stipulation of Dismissal

With Prejudice pursuant to Rule 41(a)(1)(A)(ii), Federal Rules of Civil Procedure,

          IT IS ORDERED that plaintiff’s complaint is hereby dismissed with prejudice as to

Defendant Roger Clary only.



                                               AT THE DIRECTION OF THE COURT

                                               Paige Wymore-Wynn, Clerk of Court
                                                      /s/ Kelly McIlvain
                                                      Deputy Clerk



Date: April 6, 2020




              Case 5:19-cv-06137-BP Document 57 Filed 04/06/20 Page 1 of 1
